FILE COPY



  Irma Lemus and Manuel                                       John Rene Aguilar, Johnny B.
     LemusAppellant/s                                          Wells, Laura Ashley Wells,
                                                                  and Johnny Montoya



                          Fourth Court of Appeals
                               San Antonio, Texas
                                      June 24, 2015

                                  No. 04-14-00609-CV

                            Irma LEMUS and Manuel Lemus,
                                     Appellant

                                            v.

  John Rene AGUILAR, Johnny B. Wells, Laura Ashley Wells, and Johnny Montoya Garza,
                                    Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-00251
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       The Appellee’s Motion for Extension of Time to File Brief is GRANTED.          The
appellee’s brief is due on June 23, 2015.
                                              lec


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court